1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ELSTON JEROME BAKER,                            )   Case No.: 1:18-cv-0981 - LJO - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S MOTION TO
                                                     )   PROCEED IN FORMA PAUPERIS
13          v.                                       )
                                                     )   ORDER DISMISSING THE COMPLAINT WITH
14   CHASE BANK, et al.                              )   LEAVE TO AMEND
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Elston Jerome Baker seeks to proceed with an action against Chase Bank, RaboBank, Hertz
18   Rental Cars, and the Bakersfield Sheriff’s Department. Pending before the Court are the complaint and
19   a request to proceed in forma pauperis. (Docs. 1, 2) Because the Court finds Plaintiff fails to clearly
20   identify the causes of action on which he seeks to proceed, or allege facts sufficient to support a
21   federal claim for relief, Plaintiff’s complaint is DISMISSED with leave to amend.
22   I.     Motion to Proceed In Forma Pauperis
23          The Court may authorize the commencement of an action without prepayment of fees “by a
24   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
25   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court
26   reviewed the financial status affidavit (Doc. 2), and finds the requirements of 28 U.S.C. § 1915(a) are
27   satisfied. Therefore, Plaintiff’s request to proceed in forma pauperis is GRANTED.
28   ///

                                                         1
1    II.    Screening Requirement

2           When an individual seeks to proceed in forma pauperis, the Court is required to review the

3    complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

4    fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

5    who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim is

6    frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether or

7    not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

8    25, 32-33 (1992).

9    III.   Pleading Requirements

10          General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

11   complaint must include a statement affirming the court’s jurisdiction, “a short and plain statement of

12   the claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

13   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). The Federal Rules

14   adopt a flexible pleading policy, and pro se pleadings are held to “less stringent standards” than those

15   drafted by attorneys. Haines v. Kerner, 404 U.S. 519, 521-21 (1972).

16          A complaint must state the elements of the plaintiff’s claim in a plain and succinct manner.

17   Jones v. Cmty Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The purpose of a complaint

18   is to give the defendant fair notice of the claims against him, and the grounds upon which the

19   complaint stands. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

20          Rule 8 does not require detailed factual allegations, but it demands more than an
            unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
21          labels and conclusions or a formulaic recitation of the elements of a cause of action will
            not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
22          factual enhancement.
23   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted).
24   Conclusory and vague allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d
25   266, 268 (9th Cir. 1982). The Court clarified further,
26          [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
            to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
27          the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. [Citation]. The
28          plausibility standard is not akin to a “probability requirement,” but it asks for more than
            a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
                                                          2
1           pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
            the line between possibility and plausibility of ‘entitlement to relief.’
2
3    Iqbal, 556 U.S. at 678 (citations omitted). If factual allegations are well-pled, a court should assume

4    their truth and determine whether the facts would make the plaintiff entitled to relief; conclusions in the

5    pleading are not entitled to the same assumption of truth. Id.

6    IV.    Factual Allegations

7           The plaintiff asserts that on March 8, 2017, he opened an account at RaboBank in Bakersfield,

8    and at that time Plaintiff told a RaboBank employee that he did not want an overdraft protection plan.

9    (Doc. 1 at 5) However, Plaintiff contends that when he rented a car from Hertz on March 30, 2017,

10   RaboBank used overdraft protection, which resulted in an extra charge. (See id. at 3, 5) Evidently, the

11   RaboBank employees with whom Plaintiff interacted where Hispanic, as Plaintiff contends he suffered

12   emotional damage and was “discriminated [against] by the Mexican people [a]gain.” (Id. at 5)

13          In addition, Plaintiff asserts that the car he rented from Hertz was stolen from his driveway.

14   (Doc. 1 at 3) He reports that he called 911, and a sheriff officer responded to the call. (Id.) Plaintiff

15   asserts his car was eventually located, and an officer “gave [Plaintiff] a hard time, saying [he] let

16   someone drive the car.” (Id.) Plaintiff contends he did not allow someone to take it, and he did not

17   know anyone in the area where his car was located. (Id.)

18          Further, Plaintiff contends that in December 2017, he had an account at Chase Bank. (Doc. 1 at

19   4) According to Plaintiff, he received a deposit of $631.00, but “Chase Bank took $450.00… out of

20   [his] account.” (Id.) He appears to assert this money was wrongfully taken from the account, and that

21   when he questioned the withdrawal, employees “told [him] to leave.” (Id.)

22   V.     Discussion and Analysis

23          Plaintiff seeks to hold several unrelated entities—including Chase Bank, RaboBank, Hertz

24   Rental Cars, and the Bakersfield Sheriff’s Department—liable for violations of his civil rights. (See

25   generally Doc. 1 at 3-5)

26          A.      Section 1983 Claims

27          To the extent Plaintiff seeks to state claims based upon violations of his constitutional rights,

28   such claims may be raised under 42 U.S.C. § 1983 (“Section 1983”), which “is a method for

                                                           3
1    vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994).

2    Pursuant to Section 1983:

3             Every person who, under color of any statute, ordinance, regulation, custom, or usage,
              of any State or Territory... subjects, or causes to be subjected, any citizen of the United
4             States or other person within the jurisdiction thereof to the deprivation of any rights,
              privileges, or immunities secured by the Constitution and laws, shall be liable to the
5             party injured in an action at law, suit in equity, or other proper proceeding for redress...

6    42 U.S.C. § 1983. To plead a Section 1983 violation, a plaintiff must allege facts from which it may be
7    inferred that (1) a constitutional right was deprived, and (2) a person who committed the alleged
8    violation acted under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Williams v. Gorton,
9    529 F.2d 668, 670 (9th Cir. 1976).
10            A plaintiff must allege a specific injury was suffered, and show causal relationship between the
11   defendant’s conduct and the injury suffered. See Rizzo v. Goode, 423 U.S. 362, 371-72 (1976). Thus,
12   Section 1983 “requires that there be an actual connection or link between the actions of the defendants
13   and the deprivation alleged to have been suffered by the plaintiff.” Chavira v. Ruth, 2012 WL 1328636
14   at *2 (E.D. Cal. Apr. 17, 2012). An individual deprives another of a federal right “if he does an
15   affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is legally
16   required to do so that it causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d
17   740, 743 (9th Cir. 1978). In other words, “[s]ome culpable action or in action must be attributable to
18   defendants.” See Puckett v. Corcoran Prison - CDCR, 2012 WL 1292573, at *2 (E.D. Cal. Apr. 13,
19   2012).
20                   1.      State actors
21            As an initial matter, there are no allegations to support the conclusion that the individuals with
22   whom Plaintiff interacted at Chase, RaboBank, and Hertz acted under color of authority. Rather, in
23   general, individuals—such as those working at banks and car rental companies—are private parties and
24   do not act under color of authority with actions attributable to the government. See Price v. Hawaii,
25   939 F.2d 702, 707-09 (9th Cir. 1991); see also Armstrong v. Wells Fargo Bank, N.A., 2006 WL
26   2791155, at (2 (E.D. Cal. Sept. 27, 2006) (holding a bank “did not act under color of state law when it
27   allegedly mishandled [the] plaintiff’s bank account”). Accordingly, Plaintiff fails to state a claim
28   arising under Section 1983 against Chase, RaboBank, and Hertz.

                                                           4
1                   2.      Constitutional rights

2           Plaintiff indicated on the form complaint that the defendants are liable for failure to provide

3    basic necessities, disciplinary proceedings, excessive force, interference with the exercise of religion,

4    retaliation, and failure to provide medical care. (Doc. 1 at 3-5) However, Plaintiff fails to allege any

5    facts supporting the civil rights claims identified.

6           For example, though Plaintiff indicated he sought to state a claim for excessive force by an

7    unidentified officer, he does not identify the use of any force by the responding officer. (See Doc. at 3)

8    Instead, Plaintiff merely alleges the officer “gave [him] a hard time” and he was “treated…with no

9    respect at all.” (Id.) A claim that an officer acted rudely “does not demonstrate a constitutional

10   violation.” See Mabie v. Hogan, 2017 WL 1179427, at *2 (E.D. Cal. Mar. 28, 2017). Instead, to state a

11   claim for excessive force, a plaintiff must allege actual, physical force was used by an officer, in an

12   unreasonable manner.

13          Given the lack of factual allegations related to the actions of the sheriff’s officer and Plaintiff’s

14   failure to link the defendant to any constitutional rights, his claim arising under Section 1983 against

15   the sheriff’s department also fails.

16          B.      Supplemental Jurisdiction

17          Pursuant to 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental

18   jurisdiction over state law claims if “the district court has dismissed all claims over which it has

19   original jurisdiction.” Significantly, the Ninth Circuit determined that “[w]hen federal claims are

20   dismissed before trial . . . pendant state claims also should be dismissed.” Religious Tech. Ctr. v.

21   Wollersheim, 971 F.2d 364, 367-68 (9th Cir. 1992) (internal quotation marks omitted); see also Brown

22   v. Lucky Stores, Inc., 246 F.3d 1182, 1189 (9th Cir. 2001) (recognizing the propriety of dismissing

23   supplemental state law claims without prejudice when the district court has dismissed the federal claims

24   over which it had original jurisdiction). Because Plaintiff failed to state a cognizable claim under

25   federal law in his complaint—the Court declines to expend judicial resources analyzing the merits of

26   claims that may arise under state law.

27          C.      Rule 18 and Unrelated Claims

28          Plaintiff raises claims that are completely unrelated to other claims in his complaint. Pursuant

                                                            5
1    to Rule 18 of the Federal Rules of Civil Procedure, which governs joinder of claims, “A party asserting

2    a claim ... may join, as independent or alternative claims, as many claims as it has against an opposing

3    party.” While joinder is encouraged for purposes of judicial economy, the “Federal Rules do not

4    contemplate joinder of different actions against different parties which present entirely different factual

5    and legal issues.” Zhu v. Countrywide Realty Co., Inc., 160 F.Supp.2d 1210, 1225 (D.Kan. 2001)

6    (citation omitted). Consequently, “[u]nrelated claims against different defendants belong in different

7    suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). For this reason, the complaint filed by

8    Plaintiff violates the requirements of Rule 18.

9    VI.    Conclusion and Order

10          Plaintiff fails to state a cognizable claim under federal law. However, it is not clear whether the

11   factual deficiencies may be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th

12   Cir. 1987); see also Lopez, 203 F.3d at 1128 (dismissal of a pro se complaint without leave to amend

13   for failure to state a claim is proper only where it is obvious that an opportunity to amend would be

14   futile). Therefore, Plaintiff will be given one opportunity to file an amended complaint curing the

15   deficiencies identified in this order. The amended complaint must bear the docket number assigned

16   this case and must be entitled “First Amended Complaint.” The amended complaint SHALL include

17   only claims that are related to the same transaction or occurrence.

18          Plaintiff is advised that an amended complaint supersedes the original complaint. Forsyth v.

19   Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

20   In addition, the amended complaint must be “complete in itself without reference to the prior or

21   superseded pleading.” Local Rule 220. Once Plaintiff files an amended complaint, the original

22   pleading no longer serves any function in the case. The amended complaint must bear the docket

23   number assigned this case and must be labeled “First Amended Complaint.” Finally, Plaintiff is

24   warned that “[a]ll causes of action alleged in an original complaint which are not alleged in an

25   amended complaint are waived.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986) (citing London v.

26   Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981).

27          Based upon the foregoing, the Court ORDERS:

28          1.      Plaintiff’s request to proceed in forma pauperis (Doc. 2) is GRANTED;

                                                         6
1           2.     Plaintiff’s Complaint is DISMISSED with leave to amend; and

2           3.     Within thirty days from the date of service of this order, Plaintiff SHALL file a First

3                  Amended Complaint.

4    If Plaintiff fails to comply with this order to file a First Amended Complaint, the action may be

5    dismissed for failure to prosecute and failure to obey the Court’s order.

6
7    IT IS SO ORDERED.

8       Dated:    October 15, 2018                            /s/ Jennifer L. Thurston
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       7
